DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

Response to Amendments
Claims 1 and 4-22 of U.S. Application 16/950,227 filed on June 22, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendment to claims 1 and 21 have been entered.
Claims 2 and 3 have been cancelled. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 06/22/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1 and 4-22 are allowed.
	The following is an examiner' s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a vehicle comprising:  a material proximate to the rotating machine, the material configured to vibrate responsive to rotation of the rotating machine; a sensor on the material in combination with the limitations of the claim.

Claims 4-8, 21, and 22 are also allowed as they depend on allowed claim 1.

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest a  device configured to receive a second magnetic flux measurement from the first sensor; receive a third magnetic flux measurement from a second sensor; receive a fourth magnetic flux measurement from the second sensor; and based on a difference between the fourth magnetic flux measurement and the third magnetic flux measurement in combination with the other limitations of the claim. 

Claims 10-11 are also allowed as they depend on allowed claim 9.

Regarding claim 12, the prior art of record taken alone or in combination fail to teach or suggest a system comprising: an electromechanical transducer coupled to the support and to the magnet, the Appl. No.: 16/950,227Page 3 of 9 Amendment - 111 T74122US03CONelectromechanical transducer configured to vibrate the support and the magnet to produce a magnetic field in combination with the other limitations of the claim.

Claims 13-20 are also allowed as they depend on allowed claim 12.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868